—In a special proceeding pursuant to Workers’ Compensation Law §29 (5) for permission to compromise an action to recover damages for personal injuries, etc., the Utilities Mutual Insurance Company and the Special Funds Conservation Committee separately appeal from a resettled order of the Supreme Court, Suffolk County (Underwood, J.), dated November 19, 1984, which, inter alia, granted the motion of the plaintiffs-petitioners for leave to renew and reargue their application for permission to compromise the action, and thereupon granted the application.
Resettled order affirmed, without costs or disbursements.
Appellants claim that the proposed $22,500 settlement was inadequate and that it was an abuse of discretion for Special Term to have granted permission to settle the underlying action. However, in order for plaintiffs to have prevailed in that underlying action, they would have had to establish defendants’ liability for an attack by certain dogs. Further, to prove damages the plaintiffs would have had to convince a jury that the injuries sustained by plaintiff Julius Kacprowski in the attack on May 5, 1979, aggravated injuries sustained in a 1953 accident and precipitated the need for surgery. On the facts of this case, we find the liability and damage questions in the underlying action to be problematical and conclude that Special Term’s grant of permission to settle that suit for $22,500 was not an abuse of discretion. Lazer, J. P., Mangano, Brown and Kooper, JJ., concur.